UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


ROGELIO LOPEZ, #18239-078                      §
                                               §
versus                                         §   CIVIL ACTION NO. 4:18CV252
                                               §   CRIMINAL ACTION NO. 4:10CR220(5)
UNITED STATES OF AMERICA                       §

                                  ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation concluding that Petitioner’s

Writ of Audita Querela should be dismissed with prejudice. Petitioner filed objections.

         The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Petitioner to the Report, the Court concludes

that the findings and conclusions of the Magistrate Judge are correct and adopts the same as the

findings and conclusions of the Court.

           It is accordingly ORDERED that Petitioner’s Writ of Audita Querela (#1) is

DISMISSED with prejudice. All motions by either party not previously ruled upon are DENIED.


           Signed this date
           Aug 14, 2019
